COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                            KEITH E. HOTTLE
 CHIEF JUSTICE                            CADENA-REEVES JUSTICE CENTER                               CLERK OFCOURT
KAREN ANQELINI                                300 DOLOROSA, SUITE 3200
MAR1A1.YN BARNARD                           SAN ANTONIO, TEXAS 78205-3037
REBECAC MARTINEZ                           WWW.TXCOURrS.GOV/JTllCOA.ASPX                                TELEPHONE
PATRICIA O. ALVAREZ                                                                                    (210)335-2635
LUZ ELENA D. CHAPA
JASONPULLIAM                                                                                          FACSIMILENO,
 JUSTICES                                                                                              (210)335-27fi2


                                                  April 28, 2015




        David L. Brenner                                          Bradley Dean McClellan
        P.O. Box 26300                                             1701 Directors Blvd.. Suite 110
        Austin, TX 78755-O3OO                                     Austin. TX 78744



        RE:     Court of Appeals Number:      04-14-00685-CV
                Trial Court Case Number:       12-0823-CV
                Style:                        American Casualty Co. of Reading. Perm, v. Denise
                                               Bushman as Beneficiary of Clayton F. Bushman, Jr.,
                                               Deceased


        Dear Counsel:


                The above cause has been set for formal submission and oral argument before this Court
        on June 24. 2015. at 9:00 AM. before a panel consisting of Chief Justice Sandee Bryan Marion.
        Justice Rebcca C. Martinez, and Justice l.uz Elena D. Chapa.


                Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
        the appellant. If you do not wish to present argument, you must notify this Court in writing
        within seven (7) days of receiving this notice.


                                                               Very truly yours.




                                                               Sandee Bryan Marion. Chief Justice